PER CURIAM.

ORDER

The United States responds to the court’s March 28, 2005 order directing David Paul Russell to show cause why his appeal should not be dismissed as untimely and requests that the court dismiss Russell’s appeal. Russell has not responded.
On February 9, 2005 Russell filed a notice of appeal seeking review of the judgment of the United States Court of Federal Claims entered on the docket sheet 63 days earlier, on December 8, 2004, in Russell v. United States, No. 04-1614C.
An appeal from a judgment of the Court of Federal Claims must be filed within 60 days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A). In this case, the notice of appeal was due no later than February 7, 2005. Because Russell’s notice of appeal was filed 63 days after entry of the order appealed from, this court lacks jurisdiction to review the trial court’s judgment. See Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61, 103 S. Ct. 400, 74 L.Ed.2d 225 (1982) (“It is well settled that the requirement of a timely notice of appeal is ‘mandatory and jurisdictional.’ ” (citation omitted)); Sofarelli Associates, Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983) (appeal must be dismissed for lack of jurisdiction where notice of appeal is untimely). See also Fed.R.App. P. 26(b) (appellate courts may not extend the time otherwise permitted for filing a notice of appeal).
Accordingly,
IT IS ORDERED THAT:
(1) Russell’s appeal is dismissed.
(2) Each side shall bear its own costs.